DETAILED ACTION
	In Election filed on 03/05/2021 Claims 1- 14 are pending. Claims 10- 14 are withdrawn based on restriction requirement. Claims 1- 9 are elected. Claims 1- 9 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10- 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/05/2021.
Applicant’s election without traverse of claims 1- 9 in the reply filed on 03/05/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/18/2019, 05/27/2020, and 03/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The Claims contain limitations which are directed to intended uses or capabilities of the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) for further details.
	Limitations directed to the uses or capabilities of the claimed device are given patentable weight to the extent which effects the structure of the device.

The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
Limitations directed to articles or materials worked upon by the claimed device are given patentable weight to the extent which effects the structure of the device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites the limitation “the hardness of the master pattern is higher than the hardness of the target substrate.” The hardness of a material can be measured in many 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 3 and 6- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 8807978 (“Owa”) in view of US 2011/0120282 A1 (“Benker”).
	Regarding claim 1, Owa teaches a complex patterning device comprising:
	A patterning module (200) (Fig. 1), on which a master substrate (MTP) including a master pattern that contacts and is separated from a target substrate and which form a plurality of target patterns having a reverse image of the master pattern on the target substrate by applying a pressure onto the target substrate (Fig. 4 and Col. 6 lines 51- 67 teach a master template MTP that presses against resin PM of quartz substrate QG and then is separated therefrom; Step P34 displays that a plurality of patterns are capable of being formed on the resin PM of substrate QG); and 
	A separating module (DS) that contacts and is separated from the target substrate, in which the plurality of target patterns are formed, and which divides at least any one of the plurality of target patterns (Col. 7 lines 43- 48 teach a dicing saw or the like, that contacts, cuts, and is then separated from the substrate QG, thereby forming replica templates RTP)
	Owa does not explicitly teach a punching module including a punching mold that contacts and is separated from an object, and which divides the object by applying a pressure onto the object.
	Benker teaches a punching module (9) that includes a punching mold (35) that is capable of contacting and separating from a formed object ([0027] and Figs. 1- 2), and which is capable of dividing the object by applying a pressure onto the object ([0008, 0027, 0034] teaches the cutting die 35 having cutting edges that make cuts through or about through the sheet 2 to sever the articles 4 from sheets 2).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the separating module of Owa with the punching module as taught by Benker because this is a substitution of equivalent elements yielding predictable results. Both references teach cutting a formed pattern (Owa – Figs. 4, 6 and Col. 6 lines 51- 67, Col. 7 lines 43- 45; Benker – [0024, 0027] and Figs. 1- 2).

	Regarding claim 2, Owa teaches the target substrate and the master pattern contact each other a plurality of times, and wherein the master pattern contacts different areas on the target substrate for each contact (Fig. 4 and Col. 7 lines 1- 4 teach step P34 where a plurality of patterns are capable of being formed on the resin PM of substrate QG).

Regarding claim 3, Owa teaches the target substrate, in which the plurality of target patterns are formed, includes a first division area extending in a first direction, and a second division area extending in a second direction that is different from the first direction, and wherein the plurality of target patterns form columns and rows by the first division area and the second division area and are aligned 2-dimensionally (Fig. 2 and Col. 5 lines 46- 62).

	Regarding claim 6, Owa teaches a stage moved in a first direction, and a second direction that is perpendicular to the first direction, and in which the target substrate is disposed (Col. 5 lines 1- 19).

	Regarding claim 7, Owa teaches the target substrate is moved in the first direction and in the second direction as the stage is moved (Col. 5 lines 1- 19).

	Regarding claim 8, Owa teaches the first stage includes: a first stage configured to move the target substrate to form the plurality of target patterns (Col. 5 lines 1- 19 and Fig. 1).
Owa does not explicitly teach a second stage configured to move the target substrate to divide at least any one of the plurality of target patterns.
Benker teaches a second stage configured to move the target substrate to divide at least any one of the plurality of target patterns ([0027- 0028, 0034] teaches a separating station 11 for separation of the cut articles 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the device of Owa to incorporate the second stage as taught by Benker motivated by separating the objects such that they can be stacked upon one another (Benker – [0004- 0005]). 

Regarding claim 9, Owa teaches a device capable of working upon the master pattern and target substrate, wherein the hardness of the master pattern is higher than the hardness of the target substrate (Col. 4 lines 67- 69 teach MTP being made of quartz glass; Col. 6 lines 39- 50 teach the ultraviolet light setting resin of the substrate QG being selected from an acrylic resin, an aliphatic allyl urethane, a nonvolatile material, an aromatic acid methacrylate, an aromatic acrylic acid ester, an acrylated polyester oligomer, an acrylate monomer, a polyethylene glycol dimethacrylate, an aliphatic diacrylate, a trifunctional acid ester, or an epoxy resin. Thus, the device of Owa is capable of working upon a master pattern MTP harder than the target substrate PM, QG).

Claims 4- 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 8807978 (“Owa”) and US 2011/0120282 A1 (“Benker”), as applied to claims 1 and 3, further in view of JP 2017/213654 A (“Kroiwa”).
	Regarding claim 4, Owa teaches the severing device which cuts along a first cutting direction extending in the first direction, and a second cutting direction in the second direction (Col. 5 lines 53- 55).
Owa does explicitly teach the punching mold includes a first cutter part extending in the first direction, and a second cutter part extending in the second direction, and includes a plurality of sink patterns which form columns and rows by the first and second cutter parts and are aligned 2-dimensionally. 
Benker teaches the punching mold includes a cutter part ([0008, 0027, 0034] teaches the cutting die 35 having cutting edges that make cuts through or about through the sheet 2 to sever the articles 4 from sheets 2).

Kroiwa teaches a punching mold includes a first cutter part extending in the first direction, and a second cutter part extending in the second direction, and includes a plurality of sink patterns which form columns and rows by the first and second cutter parts and are aligned 2-dimensionally (Fig. 20 and [0051]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the punching mold of Owa in view of Benker with the punching mold as taught in Kroiwa motivated by improving the cutting (Kroiwa – [0002- 0007]). Alternatively, it would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the punching mold of Owa in view of Benker with the punching mold as taught in Kroiwa because this is a substitution of equivalent elements yielding predictable results. Each reference teaches the punching die functioning to cut a material into portions (Owa – Figs. 4, 6 and Col. 6 lines 51- 67, Col. 7 lines 43- 45; Benker – [0024, 0027] and Figs. 1- 2; Kroiwa – [0002, 0051- 0052]).

	Regarding claim 5, Owa teaches when the target substrate, in which the plurality of target patterns are formed, and the severing device contact each other, the first division area and the severing device face each other and the second division and the second division area and the severing device face each other (Figs. 4, 6 and Col. 6 lines 51- 67, Col. 7 lines 43- 45).
Owa does not explicitly teach when the target substrate and the punching mold contact each other, the first division area and the first cutter part face each other and the second division and the second cutter part face each other.
2), in which the plurality of target patterns (4) are formed, and the punching mold (35) contact each other, a division area and the cutter part face each other [0027]. 
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the separating module of Owa with the punching module as taught by Benker because of reasons set forth in claim 1.
Kroiwa teaches a punching mold having the first cutter part and the second cutter part (Fig. 20 and [0051]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the punching mold of Owa in view of Benker with the punching mold as taught in Kroiwa motivated by reasons set forth in claim 4. The Examiner notes that the combination of Owa, Benker, and Kroiwa suggests when the target substrate and the punching mold contact each other, the first division area and the first cutter part face each other and the second division area and the second cutter part face each other.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 8807978 (“Owa”) in view of US 2011/0120282 A1 (“Benker”), as evidenced by Materials Selection in Mechanical Design (“Ashby”). 
	Regarding claim 9, Owa teaches a device capable of working upon the master pattern and target substrate, wherein the hardness of the master pattern is higher than the hardness of the target substrate (Col. 4 lines 67- 69 teach MTP being made of quartz glass; Col. 6 lines 39- 50 teach the ultraviolet light setting resin PM of the substrate QG being selected from an acrylic resin, an aliphatic allyl urethane, a nonvolatile material, an aromatic acid methacrylate, an aromatic acrylic acid ester, an acrylated polyester oligomer, an acrylate monomer, a polyethylene glycol dimethacrylate, an aliphatic diacrylate, a trifunctional acid ester, or an epoxy resin. Quartz is harder than any resin described above. See Ashby Pg. 537, Fig. 15.7. Thus, the MTP is harder than the resin PM of the substrate QG).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.